DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 02/07/2022.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poniatowski (US Patent No. 9,152,300) in view of Kobayashi et al. (US Patent No. 8,019,773).
Regarding claim 18, Poniatowski discloses a system for providing cacheable content, comprising [see figures 1-2]:  a computing device configured to: monitor by a user device, broadcast channels for cacheable content [see column 6, lines 47-62; column 40, line 64 to column 41, line 6, The device may be capable of receiving and decoding IPTV, a hybrid of IPTV and traditional broadcast, or any other network based communication protocols. service provider 104, content provider 106, personal computer 108 and portable device; caching data in the DVR]; receive by the user device content caching service (CCS) data associated with the cacheable content of the broadcast channels, wherein the CCS data includes metadata associated with a group of cacheable content items corresponding to two or more of the broadcast channels, [Poniatowski, column 7, lines 19-26 content provider 106 may provide, to service provider 104, content data or any metadata, including promotional data, icons, web data, and other information. Service provider 104 may then interpret the metadata and provide the content data metadata to DVR 102, personal computer 108, or portable device]; select by the user device, one or more cacheable content items of the group of content items based on the CCS data and a history of user preferences” [Poniatowski, column 9, lines 18-61 and figure 2, a user may perform a search for media content, people, tags, or any other attributes associated with media content. The user begins a search as the client device (e.g., DVR 102) displays a search screen. The user may 

Regarding claim 20, Poniatowski discloses the group of cacheable content items is chosen by a content provider, wherein the content provider is one of a satellite radio broadcaster and a content streaming service, and wherein the group of cacheable content items includes related content elements or tracks, each content element or track corresponding to a different broadcast channel [see column 7, lines 19-26, column 10, lines 1-30; and Kobayashi, column 5, lines 34-38].
Allowable Subject Matter
Claims 1-17 are allowed over the prior arts of record.
 
Response to Arguments
Applicant's arguments filed on 2/07/22 have been fully considered but they are not persuasive. 
On pages 6-7 of the remarks, Applicant argues that Poniatowski and Kobayashi do not teach or suggest “monitoring broadcast channels for cacheable content; receiving content caching service (CCS) data associated with the cacheable content of the broadcast channels, wherein the CCS data includes metadata associated with a group of cacheable content items corresponding to two or more of the broadcast channels; and selecting, one or more cacheable 
On pages 6-7 of the remarks, Applicant argues that Poniatowski and Kobayashi fails to teach or suggest “the selection of cacheable content item is based on a history of user preferences” as claimed.  Examiner respectfully disagree, Kobayashi discloses allows a user to easily know preference of other users in selection of contents; the playback frequency determined on the basis of information associated with the user and the regression equation of the search axis in terms of the preference level determined on the basis of information associated with the one of the other users to the feature values of music”. In light of the description (fig. 2) col. 6, lines 47-62, col. 7, lines 19-26, it can be argued that “the available content based upon the user's interests/preferences, including listening history and topical interests and favorites”; therefore, this claim will be interpreted accordingly.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CAO H NGUYEN/Primary Examiner, Art Unit 2171